The judgment was against Hagood  Slaughter, W. T. Hagood and L. A. Slaughter. The appeal bond recites that the appeal was taken by Hagood and Slaughter. The court ordered a severance, and citation to L. A. Slaughter. The assignments of error were for Hagood and Slaughter and W. T. Hagood. There was no citation issued or served on L. A. Slaughter. No notice or summons as provided in section 6143, Code, was issued and executed so far as the record shows. Under such circumstances, it is necessary for us to dismiss the appeal. Sherrod v. McGruder, 209 Ala. 260, 96 So. 78; Roberts v. Turner, 22 Ala. App. 433,116 So. 506.
Appeal dismissed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.